     Case 3:21-cv-00488-TWR-RBB Document 10 Filed 06/02/21 PageID.31 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARIN JAMES,                                        Case No.: 21-CV-488 TWR (RBB)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION FOR DISMISSAL OF
                                                         ENTIRE ACTION WITH
14   PORTFOLIO RECOVERY
                                                         PREJUDICE
     ASSOCIATES, LLC,
15
                                      Defendant.         (ECF No. 9)
16
17
           Good cause appearing, the Court GRANTS the Joint Motion for Dismissal of
18
     Entire Action with Prejudice (ECF No. 9) filed by all Parties. Pursuant to Federal Rule of
19
     Civil Procedure 41(a), this case is DISMISSED WITH PREJUDICE in its entirety,
20
     with each party to bear its own fees and costs.
21
           IT IS SO ORDERED.
22
     Dated: June 2, 2021
23
24
25
26
27
28

                                                     1
                                                                             21-CV-488 TWR (RBB)
